Citation Nr: 0522437	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to special monthly compensation based on need for 
regular aid and attendance or by reason of being housebound 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel






INTRODUCTION

The veteran served a period of active duty in the Army from 
October 1965 to October 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This matter was last before the Board in May 2004.  Upon its 
last review, the Board denied the veteran's claim for 
entitlement to special monthly compensation based on need for 
regular aid and attendance or by reason of being housebound 
due to service-connected disabilities.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  Pursuant to a joint motion for 
remand, in April 2005 the CAVC vacated the Board's May 2004 
decision and remanded the veteran's claim to the Board.  A 
copy of the joint motion for remand is of record.  

Correspondence in the claims file indicates that advance on 
the docket (AOD) was established in May 2005 concerning the 
veteran's claim on appeal.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  

2.  The veteran's service connected disabilities are as 
follows:  postoperative residuals of an injury to the right 
median nerve, currently rated as 50 percent disabling; 
postoperative residuals of an injury to the right radial 
nerve, currently evaluated as 30 percent disabling, post 
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling; a residual scar from a shell fragment 
wound to the back, currently evaluated as noncompensable; and 
pterygium of the right eye, currently evaluated as 
noncompensable.  These disabilities combine to a 70 percent 
evaluation, effective from April 17, 1992.  The veteran was 
also granted entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU), 
effective from April 17, 1992.   

3.  The veteran's service-connected disabilities alone do not 
render him so helpless as to be in need of the regular aid 
and attendance of another person.  The service-connected 
disabilities have not caused the veteran to be bedridden or 
rendered the veteran unable to independently perform daily 
functions of self-care or to protect himself from the hazards 
and dangers incident to his daily environment.

4. The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

5. The veteran is not presently institutionalized in a 
nursing home due to physical or mental incapacity.

6.  The veteran is not substantially confined to his dwelling 
and its immediate premises as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need regular of aid and attendance or 
based on housebound status have not been met.  38 U.S.C.A. §§ 
1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Merits of the Claim

The veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
of another person, or on the basis of being housebound due to 
his service-connected disabilities.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As is noted above, this matter has been remanded by the 
Court, in particular for reconsideration of an April 2002 VA 
medical record.  Subsequent to the Court's remand, the 
veteran through counsel has also submitted additional 
evidence, accompanied by waiver of RO initial consideration.  

The Board has reviewed the entire record.  However, to the 
extent that this decision reiterates factual summaries 
previously considered by the Board, it is emphasized that 
such repetition only represents those matters that have 
remained unchanged by the Court's remand directives and 
evidence subsequently submitted by the veteran.  Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) [in proceeding with a 
decision on the merits of an appellant's claim subsequent to 
remand, the Board is to fully readjudicate the issue on 
appeal in accordance with Court's directives, and such is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A [Court] remand is 
meant to entail a critical examination of the justification 
for the decision."].  

The law provides that special monthly compensation is payable 
at a specified rate if the veteran, as the result of service-
connected disability, has one service-connected disability 
rated as 100 percent disabling and a separate disability 
rated at 60 percent or higher or he is permanently 
housebound.  The veteran will be found to be permanently 
housebound if, due to his service-connected disabilities, he 
is confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2004).
Special monthly compensation is payable to a veteran by 
reason of being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  See 38 C.F.R. § 
3.350(b) (2004).  A veteran will be considered in need of 
regular aid and attendance if he: (1) Is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(c) 
(2004).

As an initial matter, evidence of record does not show that 
the veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  In 
addition, the record does not indicate that the veteran is 
currently a patient in a nursing home due to mental or 
physical incapacity.  Therefore, the Board will now consider 
whether a factual need for aid and attendance is established 
pursuant to 38 C.F.R. § 3.352(a) (2004).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person:  the inability of the veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a) (2004).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  

"Bedridden" will be that condition which, through its 
essential character, actually requires the veteran to remain 
in bed.  The fact that veteran has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  See 38 C.F.R. § 3.352(a) (2004).

The veteran's service connected disabilities include 
postoperative residuals of an injury to the right median 
nerve (currently rated as 50 percent disabling), 
postoperative residuals of an injury to the right radial 
nerve (currently evaluated as 30 percent disabling), PTSD 
(currently evaluated as 10 percent disabling), a residual 
scar from a shell fragment wound to the back (currently 
evaluated as noncompensable), and pterygium of the right eye 
(currently evaluated as noncompensable).  These disabilities 
combine to a 70 percent evaluation, effective from April 17, 
1992.  The veteran was also granted entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU), effective from April 17, 1992.   

As for consideration of special monthly compensation based on 
the need for regular aid and attendance, the evidence of 
record does not show that the veteran is entitled to special 
monthly compensation based on need for regular aid and 
attendance due to his service-connected disabilities.  While 
the evidence shows the veteran is in need of the aid and 
attendance of another person as well as requires constant 
supervision, it is important to note that only the veteran's 
service-connected disabilities may be considered in support 
of his claim for special monthly compensation.  The effects 
of the veteran's multiple nonservice-connected disabilities 
will not be considered. 

In this regard, it cannot be doubted that the veteran's 
service-connected disabilities result in significant 
impairment, as indicated by the assignment of a TDIU rating 
in 1992.  Further, an October 1995 Social and Industrial 
survey report noted that the veteran's physical functional 
abilities appeared to be significantly impaired as a result 
of both injuries during service and due to injuries a 
motorcycle in 1978 - approximately ten years after his 
discharge from active military duty.  

Multiple VA outpatient treatment notes and examination 
reports dated from 1997 to 2001 indicate that the veteran is 
dependent on his spouse for assistance with activities of 
daily living.  However, VA Aid and Attendance examination 
reports dated in April 1999, December 2000, and May 2001 
specifically indicate that while the veteran walks with 
crutches and requires assistance to dress and bathe, he is 
not bedridden.  A September 2001 VA examination report 
detailed that the veteran needs assistance when bathing 
because he cannot bend over to wash his feet.  However, 
competent medical evidence of record does not show that such 
limitation of function was due to the veteran's service-
connected right arm, scar, eye, or psychiatric disabilities.  

In addition, while the veteran repeatedly reported needing 
assistance when dressing, and an October 1995 VA joints 
examination report indicated the veteran had marked limited 
functioning of the right upper extremity, a May 2003 VA 
neurological examination report noted that the veteran had 
normal use of his right arm with only minimal residuals of 
his service-connected right median and radial nerve 
disabilities.  Finally, April 1999 and May 2001 VA 
examination reports indicated that the veteran does not 
require assistance to attend to the wants of nature and is 
able to feed himself.

As noted above, this matter has been remanded for specific 
consideration of an April 2002 VA medical record, indicating 
that the veteran has chronic, severe, PTSD.  In a report of 
"discharge summary" by a university hospital, it was noted 
that the veteran was hospitalized for 8 days, and treated for 
dementia, a mood disorder not otherwise specified, "chronic 
severe" PTSD, and a comorbid chronic depressive disorder.  

Similarly, a December 2002 record by a private hospital 
indicates that the veteran was hospitalized for 7 days, and 
treated for chronic schizophrenia with psychotic features 
(paranoid type), PTSD, dementia and chronic pain syndrome.  
The veteran's attending physician during the hospitalization, 
J.H., M.D., reported in separate prescription notes that the 
veteran had PTSD, chronic schizophrenia, and dementia "mixed 
type."   Dr. J.H. stated that the veteran "required 24 
[hour] supervision for the psychotic diagnoses."  

Examination of these reports indicates that such evidence 
does not substantiate that the veteran's service-connected 
PTSD (by itself or in combination with other service-
connected disorders) renders him of such impairment to 
warrant the benefit sought.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  

The April 2002 VA medical report (i.e., the specific 
evidentiary item cited by the parties in their joint motion 
for remand) indicates that at the time of hospitalization, 
the veteran had sustained an "acute manic episode with 
prominent psychotic [symptoms]."  While the veteran's PTSD 
was cited, the report indicates that the veteran was being 
seen as a matter of follow-up care; and that his primary 
complaint was that of "chronic pain" which was being 
adequately controlled.  Indeed, contrary to that reported on 
the multiaxial diagnosis, the veteran was then noted to no 
longer be experiencing auditory and visual hallucinations 
(apparently from watching television); his sleep had 
stabilized, and "delusions [had] resolved."  

In an accompanying April 5, 2002 report, J.C., a Social 
Worker, did not mention the veteran's PTSD as a factor in his 
need for 24 hour supervision, but instead cited the veteran's 
dementia - not otherwise specified.

With regard to the December 2002 private hospital report re-
submitted by the veteran in August 2005, a comprehensive 
review of the claims folder reveals that it is but a portion 
of a complete report received in January 2003.  It reveals 
that the veteran was hospitalized from December 3 through 9, 
2002 for evaluation of all of his psychiatric disorders.  

Significantly, the actual report of the course of the 
veteran's hospitalization reflects no references to any PTSD-
specific related symptomatology (i.e., no physician stated 
that a specific symptom was related to PTSD).  Indeed, to the 
extent that any information contains any references to PTSD, 
a December 3, 2002 report authored by G. Bryan Dewees, M.D., 
wrongly indicates that the veteran was in receipt of a 100% 
disability rating due to PTSD, but that while the veteran had 
"dementia and psychosis," the physician "[q]uestion[ed] 
posttraumatic stress disorder and other problems."  While 
the report otherwise reflects then-current treatment, such is 
without regard to the source of the veteran's psychiatric 
symptoms.  It shows that the veteran was treated for 
schizophrenia, dementia, chronic pain syndrome and PTSD.   

The December 9, 2002 prescription notes authored by the 
veteran's treating physician similarly do not articulate the 
degree of the veteran's PTSD as requiring 24 hour 
supervision, and instead cite the veteran's dementia, 
schizophrenia, and PTSD.  

In sum, the reports relied upon by the veteran are largely 
directed towards contemporaneous treatment of symptomatology 
- i.e., not with a view towards establishing if he meets the 
legal criteria for special monthly compensation.  While 
clearly relevant, they are not dispositive.  See White v. 
Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).  To the extent that they show the 
severity of the veteran's PTSD, they do so only in the 
context of multiple psychiatric and physical disorders.  See 
Wray v. Brown, 7 Vet. App. 488, 492-493 (1995) (In analysis 
of cases involving multiple medical opinions, each medical 
opinion should be examined, analyzed and discussed for 
corroborative value with other evidence of record).     

With a view towards resolution of this issue and pursuant to 
the duty to assist, VA conducted medical inquiry with 
specific inquiry towards resolution of the issue under 
consideration.  Of record is a March 27, 2003 request for 
medical examination, generated by the RO, which directed that 
the veteran undergo a psychiatric examination to ascertain 
"all findings and symptoms, which are associated with the 
PTSD" and to obtain "an opinion as to the impact the PTSD 
and the postoperative residuals of the injuries to the right 
median nerve and the right radial nerve have on the veteran's 
ability to accomplish daily living activities and his ability 
to leave his home.  

In May 2003, the veteran underwent the directed neurological 
and mental disorders examinations, with an accompanying 
review of the claims folder.  Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).
The examinations indicate that the veteran's service-
connected disorders are not of such severity so as to warrant 
the benefit sought.  

Upon neurological examination and clinical testing, the 
veteran was noted to have a laceration of the right median 
and right radial nerves with minimal residuals.  While he was 
also noted to have "severe" Alzheimer's disease, such was 
conjoined with the annotation that he needed aid and 
attendance.  Upon mental disorders examination, the veteran 
was noted to have PTSD "by history."  Indeed, the examiner 
noted in this context that he did not observe any obvious 
disorder.  

The record includes the veteran's spouse's multiple 
statements dated in November 2000, May 2001, September 2002, 
and November 2002 which indicate that the veteran is confined 
to his home as well as unable to dress, bathe, eat, walk, 
stand, sit, and take medication without assistance.  While 
the veteran's spouse is certainly competent to report that 
which is observable by one medically untrained, her reports 
are of no probative value as to the question of what service-
connected and non-service-connected disorders are responsible 
for the veteran's impairment.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  38 C.F.R. § 3.159(a)(2) (2004).  Such a 
determination is quintessentially a medical one, and requires 
competent medical evidence - that  provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2004).
In sum, the medical evidence of record as a whole does not 
indicate that the veteran requires 24 hour supervision as 
well as aid and attendance due to his service-connected PTSD 
disability, itself or in combination with other service-
connected disorders.  On the contrary, a preponderance of the 
medical evidence, including private medical records and VA 
examination report, indicates that the veteran has been 
diagnosed with severe dementia and Alzheimer's disease 
requiring aid and attendance as well as constant supervision.  
Further, the May 2003 VA mental examination report 
specifically indicated that a diagnosis of PTSD was indicated 
only by history and noted that no obvious disorder from PTSD 
was seen on examination.  

Special monthly compensation may also be paid under 
38 U.S.C.A. § 1114(s) if the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  See 38 C.F.R. § 
3.350(i)(2) (2004).

The Board notes that the veteran does not meet the percentage 
disability criteria for consideration of special monthly 
compensation under 38 U.S.C.A. § 1114(s).  In addition, the 
competent medical evidence of record does not show that the 
veteran is housebound.  In fact, multiple VA Aid and 
Attendance examination reports dated in April 1999, December 
2000, and May 2001 specifically indicate that the veteran was 
able to walk in and out of his home unassisted, with the use 
of crutches.  None of the medical evidence of record shows 
that the veteran is substantially confined to his dwelling as 
a direct result of his service-connected disabilities.

A preponderance of the competent medical evidence of record 
does not show that the veteran has a factual need for aid and 
assistance or is permanently housebound due to his service-
connected right arm, scar, eye, or psychiatric disabilities.  
As the evidence is not in equipoise in this case, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Consequently, the 
veteran's claim for entitlement to special monthly 
compensation based on need for regular aid and attendance or 
by reason of being housebound due to service-connected 
disabilities is denied.


VA's Duty to Notify and Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements have been fulfilled concerning the veteran's 
claim for entitlement to special monthly compensation based 
on need for regular aid and attendance or by reason of being 
housebound due to service-connected disabilities.  With 
regard to requirement (1), above, the RO sent the veteran a 
January 2001 letter as well as issued an August 2001 
statement of the case (SOC) which informed him of the 
evidence necessary to establish entitlement to special 
monthly compensation due to a factual need for aid and 
attendance or by reason of being permanently housebound.  
With regard to requirements (2) and (3), the Board notes that 
an October 2002 letter sent to the veteran by the Board as 
well as an August 2003 supplemental statement of the case 
(SSOC) issued by the RO notified the veteran of he and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the October 2001 
Board letter and August 2003 SSOC explained that VA would 
obtain relevant records from any Federal agency, and that it 
would also make reasonable efforts to help him obtain other 
evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the August 2001 and March 2003 letters, the 
veteran was also informed by the Board and the RO that VA 
would assist him by providing a medical examination to make a 
decision on his claim.  Finally, with respect to requirement 
(4), the Board notes that the veteran was not explicitly 
asked to provide "any evidence in your possession that 
pertains to your claim".  However, the August 2003 SSOC 
contained the complete text of 38 C.F.R. § 3.159, from which 
the Court took the fourth element of notification.  Given 
this correspondence, it seems untenable that the veteran 
would have refrained from submitting any other relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than formal VCAA notice letters.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that January 2001, August 2001, and April 
2003 RO letters as well as the August 2001 SOC and August 
2003 SSOC issued by the RO and the October 2002 and March 
2003 Board letters were all sent to the appellant after the 
RO's January 2001 rating decision that is the basis of the 
veteran's appeal.  However, the content of the notice 
provided to the veteran in the letters by the RO and Board as 
well as the August 2001 SOC and August 2003 SSOC fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  For this reason, to decide the 
appeal would not be prejudicial error to the veteran in this 
case.      

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the August 2003 SSOC 
sent by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the January 2001, August 2001, and April 2003 RO 
letters as well as the August 2001 SOC and August 2003 SSOC 
issued by the RO and the October 2002 and March 2003 Board 
letters.  The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.

Finally with regard to the duty to notify, although the 
Board's May 2004 decision was vacated and remanded and has no 
binding effect, it cannot be doubted that the decision 
advised the veteran and through his counsel in depth of what 
evidence would substantiate the claim.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained multiple VA 
examination reports as well as VA outpatient treatment 
records, private treatment records, and records from the 
Social Security Administration.  The Board concludes that 
sufficient evidence to decide the claim has been obtained and 
that any defect in the development requirements of the VCAA 
that may exist in this instance would not be prejudicial to 
the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

Duplicate private medical records were associated with the 
claims file after the issuance of the most recent SSOC issued 
in August 2003.  As the evidence is duplicative and the file 
contains a July 2005 waiver of RO jurisdiction of the 
evidence, consideration of this evidence in the first 
instance is not prejudicial to the veteran.  

In this case, further development and further expending of 
VA's resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. § 
20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).

It cannot be doubted that the veteran rendered valuable and 
honored service to the nation.  While the Board therefore 
expresses its appreciation for such service, VA is bound by 
the applicable law under statute, regulations, and the 
precedential decisions of the appellate courts.  Applying 
these provisions, the Board finds that the preponderance of 
the evidence is against the claim.



ORDER

Entitlement to special monthly compensation based on need for 
regular aid and attendance or by reason of being housebound 
due to service-connected disabilities is denied.  


	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


